Department of the Air /s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 10, 2015

                                    No. 04-14-00729-CV

                                    Jeremiah TROMBLY,
                                          Appellant

                                              v.

                          DEPARTMENT OF THE AIR FORCE,
                                    Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CV-14-0000304
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER
        On February 26, 2015, this court denied all motions for submission by oral argument and
set this appeal for submission on briefs. On March 4, 2015, Appellant moved this court to
reconsider its decision and grant his request for oral argument.
       Appellant’s motion is DENIED. See TEX. R. APP. P. 39.1.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of March, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court